ACCEPTED
                                                                                        01-13-00909-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   1/1/2015 12:47:47 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               NO. 01-13-00909-CR
                    ________________________________________
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                        In the                     HOUSTON, TEXAS
                                 Court of Appeals              1/2/2015 9:53:00 AM
                                      For the                  CHRISTOPHER A. PRINE
                               First District of Texas                 Clerk
                                     At Houston
                    ________________________________________

                                     No. 1369903
                            In the 182nd District Court of
                                Harris County, Texas
                    ________________________________________

                        MICHAEL ODURO KWARTENG,
                                 Appellant
                                    v.
                           THE STATE OF TEXAS,
                                 Appellee


  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW MICHAEL ODURO KWARTENG, the Appellant in the

above styled and numbered case, and pursuant to Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, respectfully moves this Honorable Court to

extend the time to file the Appellant’s brief, and in support thereof would show the

Court as follows:




                                         1
                                            I.

        Undersigned counsel was appointed on March 5, 2014.

                                           II.

        The deadline for filing the Appellant’s Brief in this case was December 22,

2014.

                                           III.

        The Appellant requests a 45-day extension for filing his Brief.

                                           IV.

        Two extensions have been granted since counsel was appointed.            The

Appellant also filed a pro se motion for extension on February 14, 2014, after

which undersigned counsel was appointed.

                                           V.

        The following facts are relied upon to show good cause for the requested

extension:

   a. This case involves a guilty plea with a sentencing hearing based on a pre-

        sentence investigation report (PSI).

   b. The appellant was sentenced to 10 years in prison.

   c. The PSI is the most critical document in this appeal and it is currently not in

        the record. Counsel is still trying to obtain the PSI.

   d. Counsel has been out of town for the Christmas holidays.



                                            2
   e. The Appellant’s motion is not for purposes of delay, but so justice may be

      done by affording effective assistance of counsel.

      WHEREFORE PREMISES CONSIDERED, the Appellant respectfully

requests that this Honorable Court grant an extension of time until February 5,

2015 in which to file the Appellant’s brief in this case.

                                        Respectfully submitted,


                                        __/s/ Emily Detoto____________
                                        EMILY DETOTO
                                        State Bar No. 00797876

                                        917 Franklin, 4TH Floor
                                        Houston, Texas 77002
                                        (713) 227-2244
                                        (713) 222-5840 (fax)
                                        emilydetoto@mac.com


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Appellant’s Motion for
Extension of Time to File Appellant’s Brief was electronically delivered to Mr.
Alan Curry, Appellate Division Chief, Harris County District Attorney’s Office, on
this 1st day of January 2015.


                                               ___/s/ Emily Detoto___
                                               EMILY DETOTO




                                           3